02/08/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    No. DA 20-0190


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

CHERYL HREN and JEFFRY J. NELSON,

                Defendants and Appellants.


                                          ORDER


         Upon consideration of Appellee’s motion for a 60-day extension of time, and

good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including April 14, 2021, within which to prepare, serve, and file its response

brief.




RB                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             February 8 2021